Title: To Thomas Jefferson from George Hammond, 6 April 1792
From: Hammond, George
To: Jefferson, Thomas


          
            Sir
            Philadelphia 6th April 1792
          
          I have been so much engaged for the last five or six days, that I have not had it in my power sooner to acknowledge the receipt of your letter  of the 30th March. I have however now the honor of submitting to your consideration some few remarks on the several points, contained in my statement, of which you require an explanation.
          With respect to the Laws of Rhode Island, they are so blended with the journal of the general proceedings of the legislature of the state, that it was a matter of some difficulty to separate the legislative acts from the other transactions of the assembly. I therefore cannot but regret that in selecting these instances I could make a reference only to the dates of the particular years in which they were passed. These last will, I trust, upon recurring to the Collection of the Laws of Rhode Island (which book is no longer in my possession) be found to be faithfully stated.
          By the expression the old Act of Maryland, I meant to combine the Statute of the 5th of George the 2d (declaring lands in the plantations to be personal estate for the payment of debts due to British Merchants) with the Act of Assembly of that state of 1716. ch. 16. sect. 2. (pointing out the mode of appraisement and delivery of the Debtor’s lands in common with his personal property). This statute and colonial law have, I understand, been acted upon in the State Courts of Maryland, since the establishment of its independence, but from the strict application of the principle of alienage, mentioned in the text to which this note refers, British Creditors are incompetent to the holding of real estates assigned under these valuation Laws in payment of their debts.
          All the cases, to which you have alluded (excepting that of Rutgers v. Wadington, which was printed at New York) have been collected from the manuscript notes of a friend, and I have no doubt of their being accurately reported. I wish it were in my power to furnish you with the records of them, but I beg leave to suggest to you, Sir, with the utmost deference, whether those documents could not be obtained on application to the Courts of the states, in which the actions were tried, or the Reports be supplied by the Gentlemen of the law employed in the several suits.
          Should this explanation not be satisfactory to you, Sir, I will certainly endeavor to obtain some farther information upon the several points to which you have referred. As after the very polite and obliging manner, in which you have been pleased to express your desire of saving me trouble, I certainly feel it an act of reciprocal attention due from me to facilitate, by all the means in my power, your investigation of any part of the statement, which I delivered to you.-I have the honor to be with perfect respect and esteem, Sir, Your most obedient, humble servant,
          
            Geo. Hammond.
          
         